DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 1,2, and 4-7 in the reply filed on 6/4/21 is acknowledged.  The traversal is on the ground(s) that Sherman does not teach the mold shaft is rotated when the raw material is injected.  This is not found persuasive because rotation of the mold shaft is not a shared technical feature of each invention, i.e. claims 5-7 does not require a rotated mold shaft.
The requirement is still deemed proper and is therefore made FINAL.

Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/4/21.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	The phrase “such that the flow of the raw material turns around the mold shaft” (cl 5:13-14) is indefinite because it is unclear whether or not it is related to the raw when injected into the inner space--.
 	Correction is required.

Claims 1-2 and 4 are allowed.  

Cancellation of non-elected claims 9-12 is required before a notice of allowance can be mailed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach injection molding of impellers/propellers: 20180370105;610061;3907952;5753159;5804125;3468997;3487140; and 4288478.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744